Citation Nr: 0608168	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-16 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1946 to May 1947.  
He died in November 2000.  The appellant is his widow.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied service connection for the cause of the 
veteran's death.  In February 2005, the Board remanded the 
claim for additional development, including compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
obtaining a VA opinion as to the cause of the veteran's 
death.  As explained below, the requested development has 
taken place, and the Board will therefore decide the claim.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  At the time of his November 2000 death, the veteran was 
service connected for conversion reaction, rated 10 percent 
disabling, tonsillitis, rated 0 percent, and a deviated 
septum, also rated 0 percent.  His disabilities of 
enterocutaneous fistula and lumbar spine degenerative joint 
disease (DJD), rated 30 and 10 percent, respectively, were 
also deemed service-connected because they were caused by VA 
treatment.

2.  The death certificate lists the cause of death as 
bronchiopneumonia and emphysema due to or as a consequence of 
thromboembolism; the autopsy report stated that the veteran 
died as a result of pulmonary thromboembolism complicating 
bronchopneumonia on top of pulmonary edema and emphysema.

3.  The preponderance of the competent, probative evidence of 
record reflects that neither the veteran's enterocutaneous 
fistula nor any other disorder that was service-connected or 
deemed service-connected contributed to or caused the 
veteran's death.

4.  The preponderance of the competent, probative evidence of 
record reflects that the bronchiopneumonia, emphysema, and 
pulmonary edema and thromboembolism that contributed to and 
caused the veteran's death were not related to service.


CONCLUSIONS OF LAW

1.  Neither the veteran's enterocutaneous fistula nor any 
other disorder that was service-connected or deemed service-
connected caused or contributed to the veteran's death.  38 
U.S.C.A. §§ 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2005).

2.  The bronchiopneumonia, emphysema, and pulmonary edema and 
thromboembolism that contributed to and caused the veteran's 
death were not incurred in or aggravated by service.  §§ 
1110, 1310, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), and its 
implementing regulations, redefine the obligations of VA with 
respect to its duties to notify and assist claimants.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini), 
the United States Court of Appeals for Veterans Claims 
(Court) discussed both the timing and content of the VCAA's 
notice requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), 
VA's Office of General Counsel undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

In addition, while this appeal has been pending, additional 
legal guidance has been provided.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1056 (U.S. Vet. App. March 3, 
2006).  In that case, complete notice was said to contain 
information in increased ratings and effective dates for any 
disability.  In view of the denial of the claim below, these 
are not in issue.  Thus, failure to provide notice as to 
these matters is not and cannot be prejudicial.  Further, as 
discussed below in greater detail, there is no additional 
notice or development that is indicated.

Here, the RO sent a January 2002 letter prior to its initial 
adjudication of the appellant's claim in March 2002.  
However, this letter was deficient in that it only asked the 
appellant to furnish medical evidence showing that the 
veteran's service-connected enterocutaneous fistula caused or 
contributed to his death.  The RO's April 2002 letter 
notifying the appellant of the denial of her claim more 
generally discussed the requirements for establishing 
entitlement to service connection for the cause of the 
veteran's death, but did not comply with all of the elements 
of VCAA notification.  Nevertheless, because subsequent VA 
correspondence remedied this deficiency and complied with all 
of the elements of the notice requirement, the appellant was 
not prejudiced by not receiving appropriate VCAA notification 
prior to the RO's initial adjudication of her claim.  See 
generally Mayfield (discussing prejudicial error analysis).

Specifically, after the Board's February 2005 remand, the 
AMC's March 2005 letter told the appellant that it was 
working on her claim for service connection for the cause of 
the veteran's death and how to establish entitlement to this 
benefit.  Moreover, the letter told the appellant that VA 
needed additional evidence relating to the cause of the 
veteran's death and explained the respective responsibilities 
of VA and the appellant in obtaining additional evidence.  In 
addition, the AMC wrote on page 2 of the letter: "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  Further, the AMC's November 2005 
SSOC contained the text of the 38 C.F.R. § 3.312, relating to 
establishing service connection for the cause of the 
veteran's death, as well as the text of VCAA implementing 
regulation 38 C.F.R. § 3.159.  Cf. Valiao v. Principi, 
17 Vet. App. 229, 232 (2003) (noting Board's failure to 
discuss whether RO's decision and SOC satisfied VCAA 
requirements in the absence of letter explaining VCAA).  
Thus, the AMC's March 2005 letter and November 2005 SSOC 
complied with the all of the elements of the VCAA's notice 
requirement, and essentially cured the VCAA notification 
errors in the RO's January 2002 pre-adjudication letter.  It 
is therefore not prejudicial for the Board to proceed to 
finally decide this appeal.

Moreover, VA obtained the service medical records (SMRs), the 
death certificate and autopsy report, and the treatment 
records of the Syracuse, New York VA Medical Center (VAMC), 
where the veteran's representative indicated in a January 
2002 letter that all of the veteran's treatment took place.  
In addition, as directed by the Board, the AMC obtained a VA 
opinion as to the cause of the veteran's death, and, when 
this opinion was unsatisfactory because offered by a nurse 
rather than a physician, obtained an opinion on this issue 
from a physician.  The appellant did not respond to the AMC's 
March 2005 letter asking for any evidence in her possession 
regarding her claim, and there is no indication that any 
other records exist that should be requested, or that any 
pertinent evidence was not received.  VA thus complied with 
the VCAA's duty to assist provisions and their implementing 
regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
appellant's claim.

Generally, service connection will be granted if it is shown 
that a particular disease or injury resulting in disability 
was incurred or aggravated during active service. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  Under 38 
U.S.C.A. § 1310(a) (West 2002), "[w]hen any veteran dies 
after December 31, 1956, from a service-connected or 
compensable disability, the Secretary shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse...."  To establish service connection for the cause of 
a veteran's death, the evidence must show that a disability 
that either was incurred in or aggravated by service, was 
either a principal or contributory cause of death.  38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2005).

For a service-related disability to be the principal cause of 
death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2005).  For a service-related disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  In this regard, it is not sufficient to show that the 
service-related disability casually shared in producing 
death; rather, it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (2005).

At the time of his death, the veteran was service-connected 
for conversion reaction, rated 10 percent disabling, 
tonsillitis, rated 0 percent disabling, and a deviated 
septum, also rated 0 percent.  In addition, the veteran had 
two disabilities for which he was being compensated under 38 
U.S.C.A. § 1151 (West 2002), which provides for compensation 
for a disability as if it were service-connected where, among 
other criteria, the disability was caused by VA treatment.  
Those disabilities were enterocutaneous fistula and DJD of 
the lumbar spine, rated 30 percent and 10 percent, 
respectively.  As § 1151 provides for compensation for 
qualifying disabilities as if they are service-connected, 
these disabilities, as well as those directly related to 
service, can serve as the basis of a claim for service 
connection for the cause of a veteran's death.

In the April 2002 NOD, the appellant's representative argued 
that the enterocutaneous fistula contributed to and/or 
hastened the veteran's death.  The Board will also consider 
whether any other disability that was service-connected or 
deemed service-connected under §1151 caused or contributed to 
the veteran's death, and whether the immediate and 
contributory causes of his death were related to service.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must 
review all issues reasonably raised from a liberal reading of 
all documents in the record).

The death certificate states the immediate cause of death as 
bronchiopneumonia and emphysema, due to or as a consequence 
of pulmonary thromboembolism.  The November 2000 autopsy 
report lists numerous major and minor autopsy findings of 
various disabilities, with the principal autopsy findings 
relative to morbidity and mortality being that the veteran 
died as a result of pulmonary thromboembolism complicating 
severe bronchopneumonia on top of pulmonary edema and marked 
bilateral emphysema.  Also noted was that the entire right 
lung showed consolidation from pneumonia and examination of 
the right mediastinum revealed a 250 ml accumulation of 
pleural fluid.  In explaining the cause of death in lay 
terms, the autopsy report stated that the immediate cause of 
the veteran's death was from pulmonary thromboembolism, 
meaning that clotted blood, most likely originating in the 
veins of the legs, was transported to the large blood vessels 
supplying the lungs and obstructed these vessels.  This 
complicated a breathing status already compromised by the 
combined effects of severe pneumonia and emphysema.  The 
combined result of all of these processes left the veteran's 
lungs incapable of delivering adequate oxygen to his tissues.

As indicated in the VA treatment records and VA examinations, 
the veteran underwent an October 1995 radical 
cystoprostatectomy after being diagnosed with bladder and 
prostate cancer.  One of the complications of this surgery 
was a persistent postoperative enterocutaneous fistula, for 
which the veteran was granted entitlement to compensation 
under § 1151 in a December 1997 rating decision.

The veteran was admitted to a VA hospital in November 2000.  
The discharge/death summary for the period October to 
November 2000 listed the chief complaint as chronic 
obstructive pulmonary disease (COPD) exacerbation.  The past 
medical history included status post resection with ileal 
conduit complicated by enterocutaneous fistula.  The veteran 
was alert and oriented and not in acute distress on 
examination.  The presumed diagnosis was aspiration pneumonia 
and the veteran was started on Zosyn.  The summary noted that 
the veteran stopped taking fluids orally and was started on a 
nasogastric feeding tube, which he initially tolerated very 
well but which was stopped after the veteran started having a 
large amount of nasogastric aspirate.  Immediately after this 
description, the summary reads: "Initially GI refused to 
place a PEG (percutaneous endoscopic gastrostomy) tube 
because the patient had enterocutaneous fistula and urine 
drainage bag at the abdominal site."  Thus, the Board sought 
a VA medical opinion as to any relationship between the 
fistula and the veteran's death.

The first VA opinion was prepared in July 2005 by a 
registered nurse/nurse practitioner, and the AMC subsequently 
obtained an October 2005 opinion from a physician as had been 
requested in the Board's February 2005 remand.  The physician 
indicated in his October 2005 opinion that he concurred with 
the contents of the previous report submitted, so the Board 
will consider the contents of both reports.

The July 2005 opinion reviewed the relevant medical history 
in the claims folder including the autopsy findings, and 
concluded that the presence of the enterocutaneous fistula 
was not a contributory cause of death because, given the 
severity of the veteran's respiratory status, placement of a 
PEG tube would not have affected the outcome.  The October 
2005 VA opinion noted review of the claims folder including 
the VA medical records and the July 2005 opinion.  After 
noting that he concurred with the contents of the July 2005 
opinion, the physician stated that the veteran died of a 
pulmonary embolism and end stage COPD, that these causes of 
death were substantiated by the autopsy, and that the 
veteran's service-connected and compensable disabilities did 
not cause or contribute to his death.

Thus, the VA physician, who reviewed the claims folder, found 
that the fistula did not cause or contribute to the veteran's 
death, and accepted the conclusion of the nurse that the 
severity of the veteran's respiratory status rendered 
placement of a PEG tube irrelevant to the process of the 
veteran's death.  The physician also applied this reasoning 
more generally in finding that the respiratory/pulmonary-
related causes of death were substantiated by autopsy and 
that the other service-connected and compensable disabilities 
were not such as to cause or contribute to the veteran's 
death.  Thus, the preponderance of the competent probative 
evidence of record reflects that neither the veteran's 
enterocutaneous fistula nor any other disorder that was 
service-connected or deemed service-connected under §1151 
contributed to or caused the veteran's death from 
bronchopneumonia, emphysema, and pulmonary edema and 
thromboembolism.  As to the claim of the appellant, relayed 
through her representative, that the fistula contributed to 
the veteran's death, she does not have the requisite 
expertise to offer competent testimony on this question.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In addition, the evidence reflects that the disorders that 
contributed to and caused the veteran's death were not 
related to service.  Although the veteran was treated for 
acute nasopharyngitis and pneumonia during service, at the 
April 1947 separation examination there were no abnormalities 
of the ear, nose, or throat and the lungs, chest X-ray, and 
cardiovascular system were negative for any defects, thus 
indicating that the nasopharyngitis and pneumonia, both of 
which were noted on the separation examination as diseases 
for which the veteran was treated in service, were acute and 
transitory and resolved without residual disability.  
Moreover, service connection was denied for pneumonia 
residuals in December 1948 because no pneumonia was found at 
the November 1948 VA examination, a December 1959 discharge 
summary relating to knee and preauricular problems noted that 
the chest and lungs were clear, and a November 1961 
psychiatric hospitalization summary noted that physical 
examination was essentially unremarkable.  The first clinical 
evidence of a respiratory/pulmonary-related disorder appears 
to be an August 1995 VA hospital discharge summary noting a 
prior medical history including COPD and also noting on 
examination that the lungs were clear.  Prior to this, a 
March 1993 VA outpatient treatment (VAOPT) note indicated 
that the veteran was a one pack per day cigarette smoker for 
45 to 50 years.  Thus, the pneumonia and nasopharyngitis for 
which the veteran was treated in service were acute and 
transitory and resolved without residual disability, and were 
not related to the bronchopneumonia, emphysema, and pulmonary 
edema and thromboembolism that  contributed to and caused the 
veteran's death.

In sum, the preponderance of the competent, probative 
evidence of record reflects that neither any service-
connected disorder nor one for which the veteran was being 
compensated under §1151 contributed to or caused the 
veteran's death from bronchopneumonia, emphysema, and 
pulmonary edema and thromboembolism, and those disorders were 
not related to service.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for service 
connection for the cause of the veteran's death must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


